Order filed September 11, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-13-00546-CV
                                   ____________

                          MARY GONZALES, Appellant

                                         V.

                MAIN STREET ACQUISITION CORP., Appellee


                   On Appeal from the Co Civil Ct at Law No 3
                             Harris County, Texas
                        Trial Court Cause No. 1017338


                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On July 22, 2013, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter=s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed
no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
October 11, 2013. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM